Name: 2010/309/: Commission Decision of 3Ã June 2010 amending Decision 2008/721/EC as regards indemnities paid to members of scientific committees and experts in the field of consumer safety, public health and the environment
 Type: Decision
 Subject Matter: consumption;  personnel management and staff remuneration;  politics and public safety;  documentation;  health;  environmental policy;  EU institutions and European civil service
 Date Published: 2010-06-04

 4.6.2010 EN Official Journal of the European Union L 138/24 COMMISSION DECISION of 3 June 2010 amending Decision 2008/721/EC as regards indemnities paid to members of scientific committees and experts in the field of consumer safety, public health and the environment (2010/309/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 168 and 169 thereof, Whereas: (1) Article 19 of Commission Decision 2008/721/EC of 5 September 2008 setting up an advisory structure of Scientific Committees and experts in the field of consumer safety, public health and the environment and repealing Decision 2004/210/EC (1) states that members of the Scientific Committees, scientific advisors from the Pool of Scientific Advisors on Risk Assessment (hereinafter the Pool) and external experts are entitled to an indemnity for their participation in the meetings of the committees, thematic workshops, working groups and other meetings and events organised by the Commission, and for serving as Rapporteur on a specific question. (2) Annex III to Decision 2008/721/EC, sets down the amounts of indemnities to be paid to the members of the Scientific Committees, scientific advisors of the Pool and external experts. (3) Currently the indemnities for participation in meetings can only be paid to experts physically present in those meetings. Modern technologies allow the exchange of expert opinions in virtual meetings using audio or video devices or online applications. The use of these tools would allow wider participation of experts in the activities of the Scientific Committees while minimising the environmental impact and costs and reduce expert time needed for travelling. (4) In the case of participation from a distance by electronic means, the amount of the indemnity should be related to the duration of the meeting (short attendance, full day or only morning or afternoon meeting). (5) It is therefore necessary to adjust the rules for the payment of participation indemnities to members, advisors and external experts. Article 19 and Annex III to Decision 2008/721/EC should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/721/EC is amended as follows: 1. in Article 19, the first paragraph is replaced by the following: Members of the Scientific Committees, scientific advisors from the Pool and external experts shall be entitled to an indemnity for their participation, in person or from a distance by electronic means, in the meetings of the committees, thematic workshops, working groups and other meetings and events organised by the Commission, and for serving as Rapporteur on a specific question, as provided for in Annex III.; 2. Annex III is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 3 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 241, 10.9.2008, p. 21. ANNEX ANNEX III INDEMNITIES 1. Members of the Scientific Committees, scientific advisors from the Pool and external experts shall be entitled to an indemnity for their participation in the meetings of the committees, thematic workshops, working groups and other meetings and events organised by the Commission as follows: (a) in the case of participation in person, EUR 385 for each day in which they were present; (b) in the case of participation from distance, EUR 100 for every begun hour of attendance, with a ceiling of: (i) EUR 385 for attendance over a morning and an afternoon; and (ii) EUR 195 for attendance over a morning or an afternoon; 2. Members of the Scientific Committees, scientific advisors from the Pool and external experts shall be entitled to an indemnity for acting as Rapporteur as follows: (a) the indemnity shall be modulated, depending on the workload related to the complexity of the matter, the length of the period needed to complete the opinion, the amount and accessibility of data and scientific literature and information to be collected and processed and the extent and complexity of public and stakeholder consultations and contacts with other bodies, in light of the following indicative criteria: Amount Indicative criteria EUR 385  Simple and routine issue  Opinion based on examination of a dossier, with limited data search and limited literature examination  No public consultation  No more than five months between first and last meeting EUR 770  Complex issue  Opinion based on significant data and literature search and examination  Stakeholder and/or public consultation with limited feedback examination workload  From five to nine months between the first and the last meeting EUR 1 155  Very complex issue  Need for very extensive data and literature search and analysis  Extensive and complex consultations with stakeholder, the public and other scientific bodies, with important feedback to be examined  More than nine months between the first and the last meeting (b) in each specific case, on the basis of the criteria mentioned in point (a), the Commission shall indicate in the request for an opinion which of the amounts for the indemnity of the Rapporteur applies. The choice of the applicable amount may be modified by the Commission during the preparatory work for the requested opinion if that is justified by unforeseen changes in relation to the relevant criteria.